t c memo united_states tax_court marcus octavious crawford petitioner v commissioner of internal revenue respondent docket no filed date marcus octavious crawford representing himself olivia h rembach for respondent memorandum findings_of_fact and opinion morrison judge the respondent the irs issued a notice_of_deficiency to the petitioner marcus octavious crawford for tax_year determining a deficiency of dollar_figure and an addition_to_tax under sec_6651 for failure to timely file of dollar_figure crawford timely petitioned this court under sec_6213 for redetermination of the deficiency and the addition_to_tax we have jurisdiction under sec_6214 our resolution of the issues for decision is as follows crawford is not entitled to deductions claimed on schedule c profit or loss from business for car-and-truck expenses crawford is not entitled to deductions claimed on schedule c for travel_expenses crawford is not entitled to deductions claimed on schedule c for meals-and-entertainment expenses but crawford is not liable for any amount of the section-6651 a addition_to_tax for failure to timely file findings_of_fact some of the facts in this case have been stipulated we hereby incorporate those facts in the court’s findings_of_fact crawford was a resident of north carolina when he filed his petition all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure crawford’s income and expenditures during crawford was paid dollar_figure of wage income working as an engineer for afl telecommunications at its office in duncan south carolina he made a daily commute to duncan from his home in charlotte north carolina miles away as part of his job with afl telecommunications crawford sometimes had to travel either by car or by plane his travel costs were reimbursed fully by afl telecommunications besides his job with afl telecommunications crawford sold nutritional supplements for a company called vemma he also recruited potential new salespeople for vemma crawford claims that he traveled by car for his work for vemma and that he often had meetings over meals with potential customers and with potential vemma salespeople he had two cars and he used both of them for various purposes not just driving for the vemma business crawford’s tax_return and the notice_of_deficiency crawford’s tax_return a form_1040 u s individual_income_tax_return was dated date according to the computer summary of the return which is in the record the parties stipulated that the return was timely filed crawford’s filing_status was married_filing_separately he reported wage and salary income of dollar_figure from afl telecommunications on the return he attached to his return a schedule c purporting to report the income and losses from his business with vemma on this schedule c he reported gross_receipts of dollar_figure and dollar_figure in business_expenses in the notice_of_deficiency the irs disallowed dollar_figure of the dollar_figure of claimed schedule c expense deductions in the following amounts and categories the full dollar_figure crawford claimed for car-and-truck expenses dollar_figure of the dollar_figure crawford claimed for travel_expenses and dollar_figure of the dollar_figure crawford claimed for meals-and-entertainment expenses procedural history crawford timely filed a petition in this court for redetermination of the deficiency and the addition_to_tax in the petition crawford claimed that he sent documentation showing that he was entitle d to these deductions by these deductions we presume crawford meant the dollar_figure of schedule c expense deductions that the irs disallowed as explained above the disallowed deductions were in three categories travel car-and-truck and meals-and- entertainment trial was held in winston-salem north carolina crawford introduced into the record various receipts invoices and travel- reservation-confirmation printouts crawford offered as evidence his daily calendar for the daily entries on the calendar contain notations related to his activities for the day some of the notations are a location for example hendersonville some of the notations are a person’s name for example charles victoria will or charlotte some of the notations appear to indicate an activity for example mail salle mae get hair cut or lynn order placed momentum pk at trial crawford did not explain what any specific notation on the calendar meant some of the days are also annotated with numbers for miles for the days that are annotated with mileage the text notation for that day is sometimes a location sometimes the text notation for that day is not a location sometimes it is unclear whether the text notation refers to a location or something else crawford also offered as evidence a spreadsheet of his claimed meals-and- entertainment_expenses the spreadsheet lists the following information for each expense the name of the store or restaurant at which the expense was incurred and paid usually a restaurant the date of the expense the dollar amount of the expense and the business_purpose of the expense which for every entry is interview team training the irs objected to the admission of crawford’s daily calendar and his meals-and-entertainment spreadsheet on the grounds that the documents are inadmissible hearsay crawford testified that he gave a copy of the calendar and his meals-and-entertainment spreadsheet to his tax-return-preparation firm jackson hewitt to prepare his return even if we were to admit the daily calendar and the spreadsheet into evidence and give them their due weight as evidence the two documents in combination with the documentary_evidence and testimony do not demonstrate that crawford is entitled to any of the disputed deductions therefore it is unnecessary to decide whether the daily calendar and meals-and- entertainment spreadsheet are admissible we ordered briefs to be filed after trial the irs filed a brief but crawford who is not represented by counsel did not we have ascertained crawford’s arguments as best we can from his petition his testimony and the evidence in the record including the stipulation of facts opinion the burden_of_proof as to the disputed deductions as a preliminary matter we must determine which party bears the burden_of_proof as to the disputed deductions as a general_rule the taxpayer bears the burden of proving that the determinations in the notice_of_deficiency are incorrect rule a 290_us_111 73_tc_394 in an exception to the general_rule sec_7491 imposes the burden_of_proof on the irs with respect to a given factual issue where a taxpayer introduces credible_evidence with respect to that issue meets all applicable substantiation requirements complies with all recordkeeping requirements and cooperates with any reasonable requests for information 116_tc_438 the deductions crawford seeks were disallowed in the notice_of_deficiency crawford does not assert and the record does not demonstrate that the requirements of sec_7491 have been met therefore the burden_of_proof remains with him general rules for business deductions a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business but must maintain sufficient records to substantiate the expenses sec_162 sec_6001 sec_1 a income_tax regs no deduction is allowed for personal living or family_expenses sec_262 see 36_tc_879 a taxpayer who is an employee may deduct only expenses for which he or she could not have been reimbursed by an employer 79_tc_1 24_tc_21 one type of deductible business_expense is the cost of transportation related to business including both local transportation and the cost of traveling away from home on overnight trips sec_162 see sec_1_274-5 income_tax regs the expenses paid for a taxpayer’s daily commute to work however are not deductible this is because a taxpayer’s commuting expenditures are generally classified as personal expenses and personal expenses are not deductible sec_262 sec_1_262-1 income_tax regs the cost of business-related meals is a deductible business_expense at least in part see sec_274 also payments for meals on business trips away from home are deductible business_expenses sec_162 sec_274 provides that some business_expenses are subject_to strict substantiation requirements sec_1_274-5t temporary income_tax regs fed reg date generally in order to meet the standard of sec_274 a taxpayer must show the amount of the expense the time and place of the expense the business_purpose of the expense and the business relationship to the taxpayer of any person entertained if the expense is for meals or entertainment sec_274 flush language the taxpayer must prove each of these elements either by adequate_records or other_sufficient_evidence corroborating the taxpayer’s own statement id see sec_1_274-5t and temporary income_tax regs fed reg date all three categories of deductions crawford claimed--car-and-truck expenses travel_expenses and meals-and-entertainment expenses--must be strictly substantiated deductions for car-and-truck expenses for the requirements of sec_274 apply to any expense with respect to listed_property as defined in sec_280f listed_property includes passenger automobiles and any other_property used as a means of transportation including trucks sec_280f and ii a with respect to car-and-truck expenses sec_274 provides that a taxpayer must substantiate the amount of the expense and the time place and business_purpose of the use of the car or truck however a taxpayer may opt to use the standard mileage rate as established by the irs for a given tax_year in lieu of substantiating the amounts of the actual expenses see sec_1_274-5 income_tax regs for the standard mileage rate for business use of a passenger_automobile wa sec_55 cents per mile revproc_2008_72 sec_2 2008_2_cb_1286 see also sec_1_274-5 income_tax regs granting the commissioner the authority to establish a method under which a taxpayer may use mileage rates to substantiate the expense of using a vehicle for business purposes a taxpayer who opts to use the standard mileage rate is relieved of the obligation to substantiate the amount of the expense but is not relieved of the obligation to substantiate the amount of the business use of the car or truck ie the amount of business mileage the time of the use of the car or truck and the business_purpose of the use sec_1_274-5 income_tax regs crawford claimed a deduction of dollar_figure for car-and-truck expenses these expenses were he testified for driving his car to meetings where he discussed either sales of vemma products the recruitment of new vemma sellers or both he seeks to corroborate this testimony with his daily calendar which we are not certain from the record whether crawford intended his deduction for car-and-truck expenses to be based on actual expense amounts since he submitted receipts for gasoline or to be based on the standard mileage rate since he submitted the calendar which indicates miles he claimed he traveled for business either way crawford has not demonstrated he is entitled to a deduction for the expenses of operating his vehicles contains notations appearing to show his travel destination in some instances and in some instances a number for mileage we find the locational notations on the calendar unreliable in several instances a location is marked on the calendar for a particular day but a receipt shows that crawford was somewhere else that day crawford admitted at trial that these particular locational entries are incorrect from this we find dubious all of the entries in the calendar regarding location thus we disregard the entries on the daily calendar in determining the business use of crawford’s vehicles setting aside our concerns about the accuracy of the calendar the notations on the calendar are too vague or too ambiguous for us to know which mileage entries are related to vemma business as opposed to afl telecommunications business or personal errands and we cannot simply assume that all entries on the calendar with mileage amounts are related to vemma trips crawford admitted that not all of the entries on the calendar for mileage are related to vemma trips consequently we cannot reliably find that all of the mileage entries are for travel related to the vemma business some of the receipts we refer to are for meals-and-entertainment expenses rather than car-and-truck expenses nonetheless we consider them here because they show that crawford was on more than one occasion not in the place he indicated in the calendar crawford submitted receipts for the purchase of gasoline this may give rise to the inference that crawford is seeking to deduct amounts of actual expenses as an alternative to deductions based on mileage crawford admitted that a number of expenses for gasoline were incurred for his commute these expenses are not deductible nothing in the record and in the disputed daily calendar and meals-and-entertainment spreadsheet establishes which receipts are related to the vemma business we hold that crawford is not entitled to any deductions for car-and-truck expenses for deductions for travel_expenses for there is a deduction for expenses for travel away from home as long as the expenses are reasonable necessary and directly attributable to the taxpayer’s business sec_162 sec_1_162-2 income_tax regs if the trip is undertaken for both business and personal reasons travel_expenses are deductible only if the primary purpose of the trip is business see sec_1_162-2 income_tax regs whether the primary purpose of the trip is business or personal depends on all the facts and circumstances and particularly on the amount of time during the trip that the taxpayer devoted to business as compared to the time for personal activities sec_1_162-2 income_tax regs the expenses of travel away from home are subject_to the strict substantiation requirements of sec_274 sec_274 sec_1_274-5t temporary income_tax regs fed reg date with respect to travel_expenses the taxpayer must show the amount of the expenditure the date of departure and return for each trip the number of days away from home spent on business the destinations or locality of travel and the business_purpose of the travel as previously stated each of these elements must be proven by adequate_records or other_sufficient_evidence corroborating the taxpayer’s own statement to substantiate his expenses for traveling away from home crawford introduced into evidence copies of invoices and travel-reservation- confirmation printouts and receipts in addition crawford provided his daily calendar we find that these sets of documents are insufficient substantiation we begin with the invoices and the travel-reservation-confirmation printouts the invoices and printouts do not prove that the amounts invoiced or referred to in the printouts were actually paid_by anyone even if we were to assume that all the amounts on the invoices and travel-reservation-confirmation printouts were paid it is unclear from any documents including the receipts that the payor was crawford as opposed to say afl telecommunications crawford testified that he paid for the travel referred to on the invoices or travel-reservation- confirmation printouts but we did not find the testimony credible therefore he may not deduct any expense documented by the invoices or travel-reservation- confirmation printouts as for the receipts a number of them relate to expenses that were paid_by a credit card with a card number ending with crawford admitted at trial that afl telecommunications reimbursed him for all payments made with that credit card therefore he is not entitled to a deduction for any expense appearing on the receipts corresponding to purchases made by the credit card with a card number ending with see lucas v commissioner t c pincite podems v commissioner t c pincite as for the travel corresponding to the remaining receipts there is an absence of documentation of the business_purpose of the travel to which the receipts correspond the potentially relevant documents are receipts invoices and the daily calendar none of these documents indicate that any of these trips are related to vemma thus crawford has failed to provide substantiation for the business_purpose of these particular trips crawford’s uncorroborated testimony is unpersuasive and insufficient crawford asserted generally that he traveled away from home for his vemma business but he failed to give the reason for any particular trip furthermore he was not a credible witness generally therefore we hold that he is not entitled to a deduction in any amount for the expenses of traveling away from home deductions for meals-and-entertainment expenses for fifty percent of expenses for meals that are directly connected to a taxpayer’s trade_or_business such as lunch or dinner meetings with clients is deductible sec_162 sec_274 the strict substantiation requirements of sec_274 apply to meals-and-entertainment expenses these requirements are that the taxpayer must show the amount of each expenditure the time and place of each expenditure the business_purpose of each expenditure and the business relationship to the taxpayer of the person or persons entertained sec_1_274-5t temporary income_tax regs fed reg date see sec_274 the items substantiating the meals-and-entertainment expenses crawford claimed include his testimony in which he generally asserted that the meals he claimed on the return were deductible business_expenses receipts for meals or the strict substantiation requirements apply to any item with respect to an activity which is of a type generally considered to constitute entertainment sec_274 the term entertainment is defined to include providing food and beverages sec_1_274-2 income_tax regs entertainment and a list of meals with restaurant names and the business_purpose of each meal which was interview team training for every meal there are many problems with the substantiation crawford provided one overarching problem is that the items do not convince us there was a business_purpose for any particular meal or for any particular entertainment expense the mere fact that crawford introduced a receipt does not mean that the expense corresponding to the receipt was business-related he admitted that at least some of the meals for which he supplied receipts were personal meals as for the meal- and-entertainment spreadsheet crawford ate many of the meals reflected on this spreadsheet alone that no one else was present at the meals belies the spreadsheet’s description of the business_purpose of the meals as interview team training we conclude that the records submitted by crawford are too unreliable to be considered adequate_records or sufficient evidence corroborating the taxpayer’s own statement see sec_274 we hold that crawford has not met his burden to prove that he is entitled to a deduction for meals-and-entertainment expenses in any amount addition_to_tax for failure_to_file under sec_6651 the irs contends that crawford is liable for a failure-to-timely-file addition_to_tax of dollar_figure for the tax_year sec_6651 imposes an addition to the tax of of the amount_required_to_be_shown_as_tax on a return for failure_to_file the return by its due_date as extended if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate the irs bears the burden of production with respect to the taxpayer’s liability for this addition_to_tax see sec_7491 rule a higbee v commissioner t c pincite in the stipulation crawford and the irs agreed that crawford’s income_tax return was timely filed the irs now argues that crawford filed his return after the deadline we reject the irs’s contention stipulations are treated as conclusive admission s by the parties see rule e 140_tc_294 under rule e we may relieve parties of a stipulation if justice requires for example we may relieve parties of a stipulation which is contrary to the record see 93_tc_181 stating that where justice requires the court may disregard a stipulation which is clearly contrary to the record in this the amount of the addition_to_tax is reduced by amounts paid_by the filing deadline sec_6651 according to the notice crawford’s tax_liability was dollar_figure and he made payments of dollar_figure before the filing deadline the difference between dollar_figure and dollar_figure is dollar_figure the addition-to-tax amount as computed in the notice_of_deficiency is dollar_figure which is equal to months dollar_figure case the irs’s pretrial memorandum filed two weeks before trial asserted that crawford’s return was filed late however on the day of trial the irs executed the stipulation stating that the return was filed timely to ignore this stipulation would likely prejudice crawford who did not have notice at the time of trial that the irs would contend that his return was untimely furthermore the irs has never asked to be relieved of the stipulated statement it has not supplied an explanation for why the stipulated statement should be ignored it did not mention the stipulated statement in its brief these circumstances do not warrant relieving the irs of the consequences of the stipulation therefore we hold that crawford’s income-tax return was timely filed as the parties stipulated and that he is thus not liable for any addition_to_tax for failure to timely file conclusion we have considered all of the arguments the parties have made and to the extent that we have not discussed them we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioner with respect to the section-6651 a addition_to_tax
